Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
Status of Claims
-	Applicant’s Amendment filed July 8, 2021 is acknowledged.
-	Claim(s) 1, 10 is/are amended
- 	Claim(s) 3, 6, 12, 14 is/are canceled
-	Claim(s) 1-2, 4-5, 7-11, 13 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

Examiner respectfully withdraws the rejection of claims 1-2, 4-5, 7-9 under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.

35 U.S.C. 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The metes and bounds for which protection is sought are not clear.  Specifically, Applicant has argued on page 7 of Applicant’s remarks dated May 4, 2021 that “sets a reference gate line by comparing one total value with another value” may correspond to a case when a total value with respect to the reference gate line may not be a maximum or a minimum (see page 7 of Applicant’s remarks dated May 4, 2021).  However, Examiner is unable to discern which portion of Applicant’s disclosure describes “sets a reference gate line by comparing one total value with another total value,” is described to result in a case where reference gate line may not be a maximum or a minimum.  
Specifically Applicant’s paragraphs 0024, 0026, 0085, 0088, 0102, 00189 describe configuring largest/smallest total values as reference gate lines.  
Therefore, it is not clear from Applicant’s claim language and supporting disclosure what type of “comparing” of one total value to another value is being done that would result in a case where “sets a reference gate line by comparing one total 
Further, in Applicant’s remarks dated July 8, 2021, Applicant indicates “If a reference gate line to be driven first in a frame is determined according to a gate line driven last in the previous frame, it is possible to reduce the power consumption over time. For example, the same gate line as that driven last in the previous frame may be determined as a reference gate line in the current frame. In this way, a reference gate line to be driven first may be determined in various ways according to the gate line driving condition.”  However, Examiner is unable to discern any portion of Applicant’s original disclosure which discusses “prior/previous frame”.  Specifically the terms “frame”, “prior”, “previous” are not found in Applicant’s original disclosure.
Clarification is required.
In order to further prosecution, Examiner has construed “sets a reference gate line by comparing one total value with another value” as disclosed in paragraphs 0024, 0026, 0085, 0088, 0102, 00189 which describe configuring largest/smallest total values as reference gate lines.
Dependent claims inherit the deficiencies of the respective parent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-2, 4-5, 7-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakita et al, U.S. Patent Publication No. 2016/0358531 in view of Park et al, U.S. Patent Publication No. 20160049133.
Consider claim 1, Nakakita teaches a data processing device comprising: a data processing controlling circuit to determine an order, in connection with multiple pixels connected with multiple gate lines and multiple data lines (see Nakakita figure 1B and paragraph 0059 where organic EL panel 10 includes a display region 11 and a glass substrate 12, the display region 11 including a plurality of gate signal lines GL arranged in rows, a plurality of source signal lines SL arranged in columns, and a plurality of display pixels P arranged in rows and columns, each display pixel P being disposed at the intersection of a gate signal line GL and a source signal line SL), for driving the multiple gate lines such that a change in a data voltage in one data line intersecting with the multiple gate lines is minimized (see Nakakita figure 10B where the order of writing minimizes change in voltage value for each row and paragraph 0125, 0137-0138, 0155, 0161 for example paragraph 0161 where the voltage value of the image signal applied to each pixel is summed for each pixel row, and the order in which the pixel rows are selected is determined by using the sum. The pixel rows are selected by the gate driver IC. For example, as shown in the table on the right side of FIG. 9, in the case where the sum of the voltage of each pixel row is 23, 17, 1, 5, 19, . . . , 18 and 2, the third, sixth, eleventh, fourth, seventh, . . . , first, 

a data processing signal transmitting circuit to transmit a gate selection signal indicating the order (see Nakakita paragraph 0125, 0137-0138, 0161 for example paragraph 0137 where TCON 60 controls the operations of the above-described display pixel P1 and determines the order of writing in a single frame), 

wherein the data processing controlling circuit adds up greyscale values of the multiple data lines with regard to each gate line to obtain a total value (see Nakakita figure 9, Total value column and paragraphs 0125, 0137-0138, 0161 for example paragraph 0161 where the voltage value of the image signal applied to each pixel is summed for each pixel row), 

sets a reference gate line as a gate line to be driven first (see Nakakita paragraph 0091 where for example, the control unit may be configured to, in the sort processing, sort the index value in descending order or in ascending order, and set the order of writing based on the order in which the index values were sorted. For example, the control unit may be configured to, in the sort processing, obtain minimum and maximum index values, which are minimum and maximum of the index value, in a current instance of the sort processing, compare a final index value, which is an index value of a last row in the order of writing in a previous instance of the sort processing with the minimum and maximum index values, sort the index value in ascending order when a difference between the final index value and the minimum index value is smaller than a difference between the final index value and the maximum index value, and sort the index value in descending order when the difference between the final index value and the maximum index value is smaller than the difference between the final index value and the minimum index value.), and 

determines the order according to size

wherein the data processing controlling circuit rearranges image data in an order corresponding to the order of driving the multiple gate lines (implicit see Nakakita paragraph 0094, 0137, 0143, 0161, 0187-0188 where the gate driver may, in writing processing of writing the voltage signal, disconnect the second switch select the first switch circuit so as to write the voltage signal into the write capacitor, and connect the third switch circuit so as to cause the light emitting element to emit light, and in copy processing of copying the voltage signal from the write capacitor to the display capacitor, deselect the first switch circuit and disconnect the third switch circuit so as to cause the light emitting element to stop emitting light, and connect the second switch circuit so as to write the voltage signal written in the write capacitor into the display capacitor.  And TCON 60 controls the operations of the above-described display pixel P1 and determines the order of writing in a single frame; determination of the order of writing in a single frame and control of the operations of the display pixels P1 are performed by the TCON 60.  And In the present embodiment, the order of writing is sorted by, for example, sorting the total luminance value in order from the smallest, and thus in the frame shown in FIG. 13, a relatively dark region A2 is written first, an intermediate brightness region A3 is written next, and a relatively bright region A1 is written in the last. In the present embodiment, the order of writing is sorted, and thus the image is replaced in the order of the region A2, the region A3 and the region A1).

Nakakita is silent regarding wherein the sizes of differences are obtained by taking absolute values of results of respectively subtracting the one total value of the reference gate line from the respective total values of other gate lines.
size differences between the one total value of the reference gate line and total values of other gate lines.  However, review of the teachings of Nakakita shows at paragraph 0161 that “the voltage value of the image signal applied to each pixel is summed for each pixel row, and the order in which the pixel rows are selected is determined by using the sum.”.  Figure 10B illustrates rows ordered from lowest to highest and figure 10C illustrates rows ordered from highest to lowest.  

Examiner takes Official Notice that it is notoriously well known how to put number in order by comparing them to each other as evidenced by "How to Put Numbers in Order", 3rd-5th Grade Math downloaded from <https://study.com/academy/lesson/how-to-put-numbers-in-order.html> February 8, 2021.  Specifically each number is compared to other numbers in the group in order to place the numbers in ascending or descending order.  Examiner notes that whether the numbers are directly compared to each other to determine ascending/descending order or whether an arbitrary number is selected as a reference the end result of sorting would be the same.  Further, it would be implicit that differences between an arbitrary reference number selected and the other number would result in having ordered outputs.  

One of ordinary skill in the art would readily recognize that sorting differences between a maximum reference number of a group and other numbers of the group in descending order would result in having original numbers sorted in ascending order because a 




Original order
total value 
difference from reference
Absolute value
 
 
1
23
6
6
2
10
2
17
12
12
5
7
3
1
28
28
11
1
4
5
24
24
8
4
5
19
10
10
3
9
6
2
27
27
9
3
7
15
14
14
6
6
8
29
0
0
1
11
9
7
22
22
7
5
10
18
11
11
4
8
11
2
27
27
10
2
 
 
 

ascending
descending





total value
difference from reference
Absolute value
 
 
1
23
-22
22
2
10
2
17
-16
16
5
7
3
1
0
0
11
1
4
5
-4
4
8
4
5
19
-18
18
3
9
6
2
-1
1
9
3
7
15
-14
14
6
6
8
29
-28
28
1
11
9
7
-6
6
7
5
10
18
-17
17
4
8
11
2
-1
1
10
2
 
 
 

ascending
descending


(Examiner notes that Nakakita sorts total values.  However sorting differences from a maximum total value or a minimum total value would result in the same outcome.  Examiner is unable to discern any portion of Applicant’s original disclosure which describes a case where reference gate line may not be a maximum or a minimum.)



Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Nakakita is silent regarding controls an intensity of a bias current according to the rearranged image data.  In the same field of endeavor, image data driving, Park teaches selecting a bias current to be applied based on the pixel image data so as to reduce power consumption (see Park paragraph 0019, 0126-0127).  One of 

Consider claim 2, Nakakita as modified by ordinary skill and Park teaches all the limitations of claim 1 and further teaches wherein the data processing controlling circuit determines a gate line having a maximum total value, that is, a largest one among the total values of the multiple gate lines, as the reference gate line (see Nakakita figure 9-10C and paragraphs 0125, 0137-0138, 0161 for example paragraph 0161 where the voltage value of the image signal applied to each pixel is summed for each pixel row, and the order in which the pixel rows are selected is determined by using the sum. The pixel rows are selected by the gate driver IC. For example, as shown in the table on the right side of FIG. 9, in the case where the sum of the voltage of each pixel row is 23, 17, 1, 5, 19, . . . , 18 and 2, the third, sixth, eleventh, fourth, seventh, . . . , first, and eighth rows are sequentially selected, and the image signal voltage is applied to the pixels of each pixel row from the source driver.  Where since the values are ordered in either ascending or descending order, it is implicit that a maximum total value is determined).

Consider claim 4, Nakakita as modified by ordinary skill and Park teaches all the limitations of claim 2 and further teaches wherein the data processing controlling circuit determines the order in which differences between the maximum total 
Original order
total value 
difference from reference
 
 
1
23
6
2
10
2
17
12
5
7
3
1
28
11
1
4
5
24
8
4
5
19
10
3
9
6
2
27
9
3
7
15
14
6
6
8
29
0
1
11
9
7
22
7
5
10
18
11
4
8
11
2
27
10
2

 
 
ascending
descending

29 reference
ref val - cur val



Where the order of the differences in ascending order results in the total values being in descending order from highest to lowest).

Consider claim 5, Nakakita as modified by ordinary skill and Park teaches all the limitations of claim 1 and further teaches wherein the data processing controlling circuit determines a gate line having a minimum total value, that is, a smallest one among the total values of the multiple gate lines, as the reference gate line (see Nakakita figure 9-10C and paragraphs 0125, 0137-0138, 0161 for example paragraph 0161 where the voltage value of the image signal applied to each pixel is summed for each pixel row, and the order in which the pixel rows are selected is determined by using the sum. The pixel rows are selected by the gate driver IC. For example, as shown in the table on the right side of FIG. 9, in the case where the sum of the voltage of each pixel row is 23, 17, 1, 5, 19, . . . , 18 and 2, the third, sixth, eleventh, fourth, seventh, . . . , first, and eighth rows are sequentially selected, and the image signal voltage is applied to the pixels of each pixel row from the source driver.  Where since the values are ordered in either ascending or descending order, it is implicit that a minimum total value is determined).


total value
difference from reference
 
23
22
2
10
17
16
5
7
1
0
11
1
5
4
8
4
19
18
3
9
2
1
9
3
15
14
6
6
29
28
1
11
7
6
7
5

17
4
8
2
1
10
2
 
 
descending
ascending
1 reference
ref val - cur val


 Where the order of the differences in ascending order results in the total values being in ascending order from lowest to highest).

Consider claim 8, Nakakita as modified by ordinary skill and Park teaches all the limitations of claim 1 and further teaches wherein the data processing controlling circuit determines the order such that a gate line 

Nakakita is silent regarding wherein the data processing controlling circuit determines the order such that a gate line having a higher proportion of red pixels is first driven in response to differences of total values of any certain two gate lines in relation to the reference gate line are within a predetermined range.  Nakakita teaches color pixels (see Nakakita paragraph 0052).  



Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Consider claim 9, Nakakita as modified by ordinary skill and Park teaches all the limitations of claim 1.  Nakakita is silent regarding wherein the greyscale values are all identical or partially different in one gate line intersecting with the multiple data lines.

or partially different in one gate line intersecting with the multiple data lines covers all possible configurations of a greyscale values associated with a row of pixels.  Specifically under a condition that a row of pixels displaying a same value for each pixel on a row would correspond to all pixel values are identical and a row of pixels displaying different values for some of the pixels would correspond to pixel values partially different.  Therefore at least one of the conditions would be met by display of an image having pixels display all same values or display of a general image having varied values.

Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Consider claim 10, Nakakita as modified by ordinary skill and Park teaches a gate driving device to drive multiple gate lines, the gate driving device comprising: a gate driving signal transmitting circuit to transmit a gate driving signal to the multiple gate lines (see Nakakita figure 1B and paragraph 0059 where organic EL panel 10 includes a display region 11 and a glass substrate 12, 

a gate driving controlling circuit to select one after another of the multiple gate lines according to an order and to control the gate driving signal transmitting circuit to supply the gate driving signal to a selected gate line (see Nakakita paragraph 0125, 0137-0138, 0161 for example paragraph 0137 where TCON 60 controls the operations of the above-described display pixel P1 and determines the order of writing in a single frame), 

wherein the gate driving controlling circuit first selects a reference gate line set by comparing total values, each total value obtained by adding up pixel values of multiple data lines for each gate line, and subsequently select other gate lines according to sizes of differences between a total value of the reference gate line and the total values of other gate lines (see Nakakita figure 9, Total value column and paragraphs 0125, 0137-0138, 0161 for example paragraph 0161 where the voltage value of the image signal applied to each pixel is summed for each pixel row, and the order in which the pixel rows are selected is determined by using the sum. The pixel rows are selected by the gate driver IC. For example, as shown in the table on the right side of FIG. 9, in the case where the sum of the 

wherein the order of driving multiple gate lines determines an arrangement of pieces of image data (implicit see Nakakita paragraph 0094, 0137, 0143, 0161, 0187-0188 where the gate driver may, in writing processing of writing the voltage signal, disconnect the second switch circuit so as to make the write capacitor and the display capacitor independent of each other, select the first switch circuit so as to write the voltage signal into the write capacitor, and connect the third switch circuit so as to cause the light emitting element to emit light, and in copy processing of copying the voltage signal from the write capacitor to the display capacitor, deselect the first switch circuit and disconnect the third switch circuit so as to cause the light emitting element to stop emitting light, and connect the second switch circuit so as to write the voltage signal written in the write capacitor into the display capacitor.  And TCON 60 controls the operations of the above-described display pixel P1 and determines the order of writing in a single frame; determination of the order of writing in a single frame and control of the operations of the display pixels P1 are performed by the TCON 60.  And In the present embodiment, the order of writing is sorted by, for example, sorting the total luminance value in order from the smallest, and thus in the frame shown in FIG. 13, a relatively dark region A2 is written first, an intermediate brightness 

Nakakita is silent regarding wherein the sizes of differences are obtained by taking absolute values of results of respectively subtracting the one total value of the reference gate line from the respective total values of other gate lines.  Nakakita is silent regarding determines the order according to size differences between the one total value of the reference gate line and total values of other gate lines.  

However, review of the teachings of Nakakita shows at paragraph 0161 that “the voltage value of the image signal applied to each pixel is summed for each pixel row, and the order in which the pixel rows are selected is determined by using the sum.”.  Figure 10B illustrates rows ordered from lowest to highest and figure 10C illustrates rows ordered from highest to lowest.  

Examiner takes Official Notice that it is notoriously well known how to put number in order by comparing them to each other as evidenced by "How to Put Numbers in Order", 3rd-5th Grade Math downloaded from <https://study.com/academy/lesson/how-to-put-numbers-in-order.html> February 8, 2021.  Specifically each number is compared to other numbers in the group in 

One of ordinary skill in the art would readily recognize that sorting differences between a maximum reference number of a group and other numbers of the group in descending order would result in having original numbers sorted in ascending order because a difference from a maximum number of the group to a next closest number of the group would be smaller than a difference from the maximum number of the group and the minimum number of the group.  Similar conditions are true with respect to differences from a minimum reference number; specifically a next closest number of the group to the minimum reference number of the group would be smaller than a difference between the minimum reference number of the group and the maximum reference number of the group (see example below where the numbers of Nakakita’s figure 9 are sorted using differences from arbitrary reference numbers).  Examiner notes that manipulation of values in the form of taking differences from a reference value (max/min of total values), applying absolute value function to the difference values, then sorting, when directly sorting total values would result in similar ordered outcome would not result in patentably distinguishing over the prior art because such intervening 



Original order
total value 
difference from reference
Absolute value
 
 
1
23
6
6
2
10
2
17
12
12
5
7
3
1
28
28
11
1
4
5
24
24
8
4
5
19
10
10
3
9
6
2
27
27
9
3
7
15
14
14
6
6
8
29
0
0
1
11
9
7
22
22
7
5
10
18
11
11
4
8
11
2
27
27
10
2
 
 
 

ascending
descending





total value
difference from reference
Absolute value
 
 
1
23
-22
22
2
10
2
17
-16
16
5
7
3
1
0
0
11
1
4
5
-4
4
8
4
5
19
-18
18
3
9
6
2
-1
1
9
3
7
15
-14
14
6
6
8
29
-28
28
1
11
9
7
-6
6
7
5
10
18
-17
17
4
8
11
2
-1
1
10
2
 
 
 

ascending
descending


(Examiner notes that Nakakita sorts total values.  However sorting differences from a maximum total value or a minimum total value would result in the same outcome.  Examiner is unable to discern any portion of Applicant’s original disclosure which describes “sets a reference gate line by comparing one total value with another total value,” to result in a case where reference gate line may not be a maximum or a minimum.)



Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Consider claim 11, Nakakita as modified by ordinary skill and Park teaches all the limitations of claim 10 and further teaches wherein the reference gate line has a maximum total value, that is, a largest one among the total values of the 

Consider claim 13, Nakakita as modified by ordinary skill and Park teaches all the limitations of claim 10 and further teaches wherein the reference gate line has a minimum total value, that is, a smallest one among the total values of the multiple gate lines (see Nakakita figure 9-10C and paragraphs 0125, 0137-0138, 0161 for example paragraph 0161 where the voltage value of the image signal applied to each pixel is summed for each pixel row, and the order in which the pixel rows are selected is determined by using the sum. The pixel rows are selected by the gate driver IC. For example, as shown in the table on the right side of FIG. 9, in the case where the sum of the voltage of each pixel row is 23, 17, 1, 5, 19, . . . , 18 and 2, the third, sixth, eleventh, fourth, seventh, . . . , first, and eighth rows are sequentially selected, and the image signal voltage is .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner respectfully withdraws the rejection of claims 1-2, 4-5, 7-9 under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.
However, Applicant’s remarks dated May 4, 2021 that “sets a reference gate line by comparing one total value with another value” may correspond to a case when a total value with respect to the reference gate line may not be a maximum or a minimum (see page 7 of Applicant’s remarks dated May 4, 2021) and Applicant’s remarks dated July 8, 2021 (see page of Applicant’s remarks dated July 8, 2021), have not resolved the ambiguities because it appears that Applicant’s remarks intend the claim language to encompass embodiments which do not appear to have been disclosed.  Clarification is required because it is not clear from Applicant’s claim language and supporting disclosure what type of “comparing” of one total value to another value is being done that would result in a case where “sets a reference gate line by comparing one total value with another value” may correspond to a case when a total value with respect to the reference gate line may not be a maximum or a minimum.  
Regarding Applicant’s assertion that Nakakita is different from the feature of the subject invention, Examiner respectfully disagrees and directs Applicant’s attention to the rejection above.  Specifically, for example Nakakita paragraph 0091 where for example, the control unit may be configured to, in the sort processing, sort the index value in descending order or in ascending order, and set the order of writing based on the order in which the index values were sorted. 
Regarding Applicant’s remarks that Nakakita does not teach or suggest any technical feature to resolve the “size difference” problem occurring when setting a reference gate line and calculating differences between a total value of the reference gate line and total values of other respective gate lines, Examiner respectfully notes that manipulation of values in the form of taking differences from a reference value (max/min of total values), applying absolute value function to the difference values, then sorting, when directly sorting total values would result in similar ordered outcome would not result in patentably distinguishing over the prior art because such intervening manipulations would not result in a differently ordered outcome than directly sorting the total values but merely adds steps that do not alter the final outcome.
Regarding Applicant’s remarks directed towards the added features of “the data processing controlling circuit rearranges image data in an order corresponding to the order of driving the multiple gate lines”, the rearrangement is implicit (see Nakakita paragraph 0094, 0137, 0143, 0161, 0187-0188 where the gate driver may, in writing processing of writing the voltage signal, disconnect the second switch circuit so as to make the write capacitor and the display capacitor independent of each other, select the first switch circuit so as to write the voltage signal into the write capacitor, and connect the third switch circuit so as to cause the light emitting element to emit light, and in copy processing of copying the voltage signal from the write capacitor to the display capacitor, deselect the first switch circuit and disconnect the third switch circuit so as to cause the light emitting element to stop emitting light, and connect the second switch circuit so as to write the voltage signal written in the write capacitor into the display capacitor.  And TCON 60 controls the operations of the above-described display pixel P1 and determines the order of writing in a single frame; determination of the order of writing in a single frame and control of the operations of the display pixels P1 are performed by the TCON 60.  And In the present embodiment, the order of writing is sorted by, for example, sorting the total luminance value in order from the smallest, and thus in the frame shown in FIG. 13, a relatively dark region A2 is written first, an intermediate brightness region A3 is written next, and a relatively bright region A1 is written in the last. In the present embodiment, the order of writing is sorted, and thus the image is replaced in the order of the region A2, the region A3 and the region A1).
Examiner has cited Park with regard to the new feature of “controls an intensity of a bias current according to the rearranged image data.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kudo et al, U.S. Patent Publication No. 2002/0145581 (display driving), Yamamoto et al, U.S. Patent Publication No. 2019/0114955 (display device)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625